           USCA11 Case: 20-14588            Date Filed: 01/25/2021        Page: 2 of 2


                       IN THE UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT

                                         ______________

                                         No. 20-14588-C
                                         ______________

NORRIS WILLIAMS,

                                                   Petitioner - Appellant,

versus

UNITED STATES OF AMERICA,

                                            Respondent - Appellee.
                      __________________________________________


                         Appeal from the United States District Court
                              for the Middle District of Florida
                      __________________________________________

ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
want of prosecution because the appellant Norris Williams has failed to pay the filing and
docketing fees to the district court within the time fixed by the rules, effective January 25, 2021.

                                       DAVID J. SMITH
                            Clerk of Court of the United States Court
                               of Appeals for the Eleventh Circuit

                               by: Walter Pollard, C, Deputy Clerk

                                                           FOR THE COURT - BY DIRECTION
                 USCA11 Case: 20-14588        Date Filed: 01/25/2021         Page: 1 of 2


                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT
                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

David J. Smith                                                                       For rules and forms visit
Clerk of Court                                                                       www.ca11.uscourts.gov


                                          January 25, 2021

Clerk - Middle District of Florida
U.S. District Court
U.S. Courthouse and Federal Building
2110 1ST ST
FORT MYERS, FL 33901

Appeal Number: 20-14588-C
Case Style: Norris Williams v. USA
District Court Docket No: 2:19-cv-00271-SPC-MRM
Secondary Case Number: 2:15-cr-00149-SPC-MRM-1

The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Walter Pollard, C
Phone #: (404) 335-6186

Enclosure(s)




                                                                 DIS-2 Letter and Entry of Dismissal
